People v Christopher D. (2022 NY Slip Op 06492)





People v Christopher D.


2022 NY Slip Op 06492


Decided on November 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING
LILLIAN WAN, JJ.


2017-12395

[*1]The People of the State of New York, respondent,
vChristopher D. (Anonymous), appellant. (S.C.I. No. 1601/17)


Patricia Pazner, New York, NY (Lynn W. L. Fahey and Joshua M. Levine of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Christopher Blira-Koessler, and Felicia Thomas of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gia L. Morris, J.), rendered October 16, 2017, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is reversed, as a matter of discretion in the interest of justice, the conviction is deemed vacated and replaced with a finding that the defendant is a youthful offender (see CPL 720.20[3]), the sentence is vacated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings in accordance with CPL 720.35.
In the exercise of our discretion, we determine that the defendant should be granted youthful offender treatment (see CPL 720.20[1][a]; People v Carlos M.-A., 180 AD3d 808, 808-809).
In light of our determination, we need not reach the parties' contentions regarding the
propriety of the mandatory surcharges and fees imposed on the defendant at sentencing.
BARROS, J.P., BRATHWAITE NELSON, DOWLING and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court